                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00198-GCM
 JAMES A. WILSON,

                 Plaintiff,

     v.                                                           ORDER

 BRETT SIMMONS,
 FNU HINSON,
 FNU HONBARRIER,
 FNU DMANTO,

                 Defendants.


          THIS MATTER comes before the Court sua sponte. The Court previously continued the

trial in this matter (ECF Doc. 80) to a date to be determined. Upon review of the Court’s calendar,

the Court is now prepared to reset the trial.

          IT IS THEREFORE ORDERED that the trial in the above-captioned matter shall be reset

to October 25, 2021, beginning at 10:00 AM in the Charles R. Jonas Federal Building, 401 W.

Trade St. Charlotte, NC 28202 before Senior Judge Graham C. Mullen.

          SO ORDERED.
                                          Signed: July 23, 2021




           Case 3:18-cv-00198-GCM Document 81 Filed 07/23/21 Page 1 of 1
